      Case 1:21-cv-00012-MMB Document 26   Filed 04/16/21   Page 1 of 9




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
     BEFORE THE HONORABLE M. MILLER BAKER, JUDGE

                                             )
HYUNDAI STEEL COMPANY,                       )
                                             )
           Plaintiff,                        )
                                             )
     v.                                      )
                                             )
UNITED STATES,                               )
                                             )     Court No. 21-00012
           Defendant,                        )
                                             )
                and,                         )
                                             )
NUCOR CORPORATION,                           )
                                             )
           Defendant-Intervenor.             )
                                             )

CORRECTED JOINT STATUS REPORT AND PROPOSED BRIEFING
                     SCHEDULE

  Pursuant to Rule 56.2(a) of the Rules of this Court, the parties to this

action respectfully submit this Corrected Joint Status Report and

Proposed Briefing Schedule. This report is being filed in accordance

with the Court’s March 5, 2021 letter, ECF No. 21, and its April 12,

2021 Order, ECF No. 25.




                                   1
             Case 1:21-cv-00012-MMB Document 26   Filed 04/16/21   Page 2 of 9




    1. Does the Court have jurisdiction over the action?

    This action challenges certain aspects of the U.S. Department of

Commerce’s (“Commerce”) Final Results in the January 1, 2018 –

December 31, 2018 administrative review of the countervailing duty

order on certain cut-to-length carbon-quality steel plate from the

Republic of Korea. See Certain Cut-to-Length Carbon-Quality Steel

Plate From the Republic of Korea: Final Results of Countervailing Duty

Administrative Review; Calendar Year 2018, 85 Fed. Reg. 84,296 (Dep’t

Commerce Dec. 28, 2020), and accompanying Issues and Decision

Memorandum. Plaintiff and Defendant-Intervenor agree that the Court

has exclusive jurisdiction over this action pursuant to 19 U.S.C.

§ 1516a(a)(2) and 28 U.S.C. § 1581(c). Defendant, the United States, at

this time is unaware of any basis upon which to challenge the Court’s

jurisdiction.

    2. Should the case be consolidated with any other case, or should any
       portion of the case be severed, and the reasons therefore?

    The parties do not believe that this action should be consolidated

with any other cases, nor should any portion of the case be severed.




14187181–1

                                         2
      Case 1:21-cv-00012-MMB Document 26   Filed 04/16/21   Page 3 of 9




  3. Should further proceedings in this case be deferred pending
     consideration of another case before the Court or any other
     tribunal and the reasons therefor?

  The parties are not aware of any reason at this time why the above-

captioned case should be deferred pending a decision in another case

before this Court or any other tribunal.

  4. Is there any other information of which the Court should be aware
     at this time?

  The parties are not aware of any other information at this time of

which the Court should be aware.

       METHODOLOGY FOR PREPARING JOINT APPENDIX

  All parties have consulted and agree that the Joint Appendix will be

prepared pursuant to the “Designation Option” outlined in the

instructions referenced in the Court’s March 5, 2021 Procedural Order.

ECF No. 20. The parties further agree to designate the entire record of

the proceeding on appeal. Pursuant to the Court’s instructions, the

proposed briefing schedule below includes deadlines for parties

regarding preparation of the Joint Appendix that reflect the chosen

methodology.

                 PROPOSED BRIEFING SCHEDULE

  All parties have consulted and agree on the following proposed


                                    3
      Case 1:21-cv-00012-MMB Document 26    Filed 04/16/21   Page 4 of 9




briefing schedule:

     • Within fourteen days after the schedule is issued, Plaintiff shall
       assemble the soft appendix and serve it on all parties.

     • Any motions for judgment on the agency record shall be filed on
       or before June 21, 2021.

     • Defendant shall file its response brief on or before September 3,
       2021.

     • Defendant shall provide Plaintiff with a list of cited Appx pages
       plus contextual Appx pages on or before September 17, 2021.

     • Defendant-Intervenor shall file its response brief on or before
       September 17, 2021. Defendant-Intervenor’s response brief
       shall not exceed 7,000 words.

     • Defendant-Intervenor shall provide Plaintiff with a list of cited
       Appx pages plus contextual Appx pages on or before October 1,
       2021.

     • Plaintiff shall file its reply brief on or before October 15, 2021.

     • Motions for oral argument, if any, shall be filed on or before
       October 15, 2021.

     • The joint appendix shall be filed on or before October 29, 2021.

  A proposed scheduling order is attached.




                                    4
      Case 1:21-cv-00012-MMB Document 26   Filed 04/16/21   Page 5 of 9




                                      Respectfully submitted,

                                      /s/ Brady W. Mills
                                      Brady W. Mills
                                      Donald B. Cameron
                                      Julie C. Mendoza
                                      R. Will Planert
                                      Mary S. Hodgins

                                      MORRIS MANNING & MARTIN LLP
                                      1401 Eye Street, NW, Suite 600
                                      Washington, D.C. 20005
                                      (202) 216-4116

                                      Counsel to Plaintiff Hyundai
                                      Steel Company
Dated: April 16, 2021




                                  5
      Case 1:21-cv-00012-MMB Document 26   Filed 04/16/21   Page 6 of 9




                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney
                                      General

                                      JEANNE E. DAVIDSON
                                      Director

                                      /s/ Tara K. Hogan
                                      TARA K. HOGAN
                                      Assistant Director

                                      /s/ Kelly Ann Krystyniak
OF COUNSEL:                           KELLY ANN KRYSTYNIAK
NATALIE MARIE ZINK                    Trial Attorney
Attorney                              U.S. Department of Justice
for Trade Enforcement                 Office of the Chief Counsel
and Compliance                        Civil Division
U.S. Department of Commerce           Commercial Litigation Branch
Washington, D.C.                      P.O. Box 480
                                      Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 307-0163
                                      Fax: (202) 514-8640
                                      Email:
                                      kelly.a.krystyniak@usdoj.gov


Dated: April 16, 2021                 Attorneys for Defendant




                                  6
      Case 1:21-cv-00012-MMB Document 26   Filed 04/16/21   Page 7 of 9




                                      /s/ Alan H. Price
                                      Alan H. Price
                                      Christopher B. Weld
                                      Derick G. Holt
                                      Adam M. Teslik
                                      Theodore P. Brackemyre

                                      Wiley Rein LLP
                                      1776 K Street, NW
                                      Washington, DC 20006
                                      (202) 719-7000

                                      Counsel to Defendant-Intervenor
                                      Nucor Corporation
Dated: April 16, 2021




                                  7
      Case 1:21-cv-00012-MMB Document 26   Filed 04/16/21   Page 8 of 9




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
     BEFORE THE HONORABLE M. MILLER BAKER, JUDGE

                                             )
HYUNDAI STEEL COMPANY,                       )
                                             )
              Plaintiff,                     )
                                             )
     v.                                      )
                                             )
UNITED STATES,                               )
                                             )     Court No. 21-00012
              Defendant,                     )
                                             )
                   and,                      )
                                             )
NUCOR CORPORATION,                           )
                                             )
              Defendant-Intervenor.          )
                                             )

                                 ORDER

  Upon consideration of the parties’ Joint Status Report and Proposed

Briefing Schedule, and all other papers and proceedings here, it is

hereby

  ORDERED that the briefing schedule in Court No. 21-00012 will be

as follows:

  (1) Within fourteen days after the schedule is issued Plaintiff shall
      assemble the soft appendix and serve it on all parties.

  (2) Any motions for judgment on the agency record shall be filed on
      or before June 21, 2021.
     Case 1:21-cv-00012-MMB Document 26     Filed 04/16/21   Page 9 of 9




  (3) Defendant shall file its response brief on or before September 3,
      2021.

  (4) Defendant shall provide Plaintiff with a list of cited Appx pages
      plus contextual Appx pages on or before September 17, 2021.

  (5) Defendant-Intervenor shall file its response brief on or before
      September 17, 2021. Defendant-Intervenor’s response brief shall
      not exceed 7,000 words.

  (6) Defendant-Intervenor shall provide Plaintiff with a list of cited
      Appx pages plus contextual Appx pages on or before October 1,
      2021.

  (7) Plaintiff shall file its reply brief on or before October 15, 2021.

  (8) Motions for oral argument, if any, shall be filed on or before
      October 15, 2021.

  (9) The joint appendix shall be filed on or before October 29, 2021.

  SO ORDERED.


                                       Honorable M. Miller Baker, Judge
Dated:                      , 2021
         New York, NY
